November 4, 2013 Mr. Gus Rodriguez Mr. Marc Thomas Division of Corporation Finance United States Securities and Exchange Commission Washington, DC20549 VIA EDGAR RE:Summit Financial Group, Inc. Form 10-K for the Fiscal Period Ended December 31, 2012 Filed February 28, 2013 Form 10-Q for Period Ended June 30, 2013 Filed August 7, 2013 File No. 000-16587 Dear Mr. Rodriguez and Mr. Thomas: We respectfully request an extension of time until Wednesday, November 6, 2013 to respond to your letter of October 23, 2013 regarding the Company’s above referenced filings. Please feel free to contact me directly via email at rtissue@summitfgi.com or by phone at (304)530-0552 should you have any questions. Sincerely, /s/Robert S. Tissue Robert S. Tissue Senior Vice President & Chief Financial Officer
